Order entered December 23, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01172-CV

                     SATFRAZ TAJ AND ZUBEDA TAJ, Appellants

                                              V.

    HIGHLANDER COMMUNITY SERVICES AND INVESTMENT, LLC, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-02669-2018

                                          ORDER
               Before Chief Justice Burns, Justice Whitehill, and Justice Nowell

       By order dated November 4, 2019, the Court stayed enforcement of the judgment

pending its review of the supersedeas bond. The stay is LIFTED.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE